 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LILLIAN FIGUEROA, an individual,
                                                    NO: 4:17-CV-5096-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL
 9          v.                                      WITH PREJUDICE

10    BNSF RAILWAY COMPANY, a
      foreign corporation,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

14   No. 118). The parties represent that pursuant to their settlement, this action should

15   be dismissed with prejudice and without fees or costs to any party.

16   //

17   //

18   //

19   //

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation,

 3   this action is DISMISSED with prejudice and without costs or fees to any party.

 4         2. Any pending motions are DENIED as moot and all pretrial hearings and

 5   trial dates are stricken from the Court’s calendar.

 6         The District Court Executive is hereby directed to enter this Order, enter

 7   Judgment, provide copies to counsel, and CLOSE the file.

 8         DATED October 18, 2018.

 9

10
                                     THOMAS O. RICE
11                            Chief United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
